DANAHY, Acting Chief Judge.
The appellant’s claim that his probation was revoked for a violation of a condition of probation that was not imposed upon him is without merit as shown by the transcript of the revocation hearing. However, he is correct in that the written judgment contains an erroneous reference to the condition violated. We affirm the conviction and sentence but remand for correction of the written order to conform to the oral pronouncement by the trial court at the revocation hearing. See Pearce v. State, 677 So.2d 303 (Fla. 1st DCA 1996). The appellant need not be present for *694this correction as it essentially deals with a scrivener’s error.
Affirmed.
FRANK and PATTERSON, JJ., concur.